Citation Nr: 1422033	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from February 1941 to April 1949, including verified periods of active service from February 1941 to August 1942, March 1945 to June 1946, and August 1946 to April 1949.  He also had a period as a prisoner of war (POW) of the Japanese government from April 1942 to August 1942. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, and in Manila, the Republic of the Philippines, which currently has jurisdiction.

The Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

This matter was previously before the Board in May 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that during the pendency of this appeal, by rating action dated in August 2013, the RO denied the Veteran's claim of whether new and material evidence was received to reopen the previously denied claim of service connection for diabetes mellitus.  In September 2013, the Veteran submitted correspondence asserting, in pertinent part, that new and material evidence had been submitted.  Additionally, in a February 2014 Appellant's Post-Remand Brief, the Veteran's representative, in pertinent part, suggests that the Veteran's diabetes claim be processed as one related to new and material evidence.  The Board is construing the September 2013 correspondence from the Veteran as a timely filed a notice of disagreement.  A Statement of the Case has not been provided as to the issues of whether new and material evidence was received to reopen the previously denied claim of service connection for diabetes mellitus, therefore, a remand is required. See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in such files include correspondence from the Veteran, the August 2013 rating decision, and the February 2014 Appellant's Post-Remand Brief.  These documents have been considered by the Board in adjudicating this matter.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, by rating action dated in August 2013, the RO denied the Veteran's claim of whether new and material evidence was received to reopen the previously denied claim of service connection for diabetes mellitus.  The Board has construed the September 2013 correspondence from the Veteran as a timely filed a notice of disagreement.  A Statement of the Case has not been provided.  The Veteran is entitled to a Statement of the Case which addresses the foregoing issue.  See Manlincon, 12 Vet. App. at 238.  The issue shall be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the issue of service connection for peripheral neuropathy, a July 2013 VA examination report shows that the examiner opined that it was more likely than not that the Veteran's peripheral neuropathy was due to is diabetes.  As the issue of service connection for peripheral neuropathy is inextricably intertwined with the issue of whether new and material evidence was received to reopen the previously denied claim of service connection for diabetes mellitus, the claim must be deferred pending resolution of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

With regard to the issue of entitlement to specially adapted housing, in the Board's May 2013 Remand, a VA examination was requested wherein the examiner, in pertinent part, was directed to address the following:

(a) whether the Veteran was medically capable of residing with a family member if the residence was specially adapted for his needs, and if so, whether he reasonably intended to reside in such residence once specially adapted;

(b) whether the Veteran's service-connected disabilities resulted in total disability due to:

(1) the loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a wheelchair;

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; and 

(c)  whether the Veteran's service-connected disabilities resulted in total disability due to (1) blindness in both eyes with 5/200 visual acuity or less, or (2) the anatomical loss or loss of use of both hands. 

The Veteran underwent a VA examination in July 2013.  The VA examiner concluded that the Veteran was entitled to a certificate of eligibility for assistance
in acquiring specially adapted housing.  He was said to need extensive assists with activities of daily living, feeding himself, standby assist transfer, self-paddle in manual wheelchair slowly and independently.  Overall, he was said to be becoming weaker, and that he had been discharged from physical therapy in February 2013 due to being unable to tolerate any treatment.

The VA examiner in July 2013, did not address all of the questions presented by the Board in its May 2013 Remand.  Specifically, the VA examiner did not opine as to 
whether the Veteran was medically capable of residing with a family member if the residence was specially adapted for his needs, and if so, whether he reasonably intended to reside in such residence once specially adapted.  In this regard, the evidence of record, to include February 2013 correspondence from the Veteran and a June 2013 PTSD examination report, shows that the Veteran presently resides in a nursing home.  Additionally, the examiner did not address the specific inquiries posed in paragraphs (b) and (c) above.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts were made to obtain this clarification from the VA examiner would constitute a violation of his due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  As such, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall provide the Veteran with a Statement of the Case as to the issues of whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus service.  See Manlincon, supra. 
If the decision remains adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

2.  The agency of original jurisdiction shall forward the Veteran's entire claims file, to include a copy of this Remand, to the VA examiner who conducted the July 2013 VA examination, if still available.

Following review of the entire claims file, the examiner is once again specifically requested to address each of the following in an addendum to the July 2013 opinion:

(a)  Is the Veteran medically capable of residing with a family member if the residence is specially adapted for his needs.  If so, does the Veteran reasonably intend to reside in such residence once specially adapted.

(b)  Do the Veteran's service-connected disabilities result in total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

(c)  Do the Veteran's service-connected disabilities result in total disability due to (1) blindness in both eyes with 5/200 visual acuity or less, or (2) the anatomical loss or loss of use of both hands.   

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



